Citation Nr: 0526026	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  00-22 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a skin disorder, 
claimed as eczema, to include as a result of an undiagnosed 
illness.

2.  Entitlement to service connection for a bilateral knee 
disorder, claimed as chondromalacia, to include as a result 
of an undiagnosed illness.

3.  Entitlement to service connection for a back disorder, 
claimed as degenerative disc disease of the lumbar spine, to 
include as a result of an undiagnosed illness.

4.  Entitlement to service connection for fatigue, to include 
as a result of an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from February 1989 to 
February 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The Board remanded the issues on appeal to the RO in December 
2003 for additional development.

The issues of entitlement to service connection for a back 
disorder, bilateral knee disorder, and fatigue are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The medical evidence does not demonstrate that the 
veteran currently has a skin disorder.  

2.  The veteran has a bilateral knee disorder, identified as 
chondromalacia, which has not been medically associated with 
his military service or any incident thereof, to include 
service in the Persian Gulf.




CONCLUSIONS OF LAW

1.  Entitlement to service connection for a skin disorder, 
including as due to an undiagnosed illness, is not 
established.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2004).

2.  Entitlement to service connection for a bilateral knee 
disorder, including as due to an undiagnosed illness, is not 
established.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  In this case, VA's duties have been fulfilled to the 
extent possible.

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA satisfied its 
duty to notify by means of a development letter from the RO 
to the veteran dated in February 2004.  He was told of what 
was required to substantiate his service connection claims 
and of his and VA's respective duties, and was asked to 
submit evidence and/or information to the RO.  

The requisite notice letter was first provided to the veteran 
in February 2004, after the initial adjudication of the claim 
by the RO.  Any defect, however, with respect to the timing 
of the notice is nonprejudicial.  In this regard, it is noted 
that there is no indication that the outcome of the case has 
been affected and the veteran has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claims.  See Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. April 14, 2005).  For instance, this case was 
remanded by the Board and the veteran has been provided with 
numerous communications addressing his claims.  The veteran 
has submitted information and evidence and appeared for a VA 
examination. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  The 
record contains the veteran's service medical records, post-
service medical records, and VA examination reports dated in 
February 2000. 

The duty to notify and assist having been met by the RO to 
the extent possible, the Board turns to analysis of the 
veteran's claims on the merits.

Analysis

The veteran claims entitlement to service connection for a 
skin disorder, claimed as eczema, and a bilateral knee 
disorder, diagnosed as chondromalacia.  

Service medical records reflect that he was treated for 
eczema on his left foot in January 1991.  There are no 
subsequent complaints of or treatment for a skin disorder 
during service.  Similarly, the veteran's post service 
medical records are silent with respect to a skin disorder 
and no such impairment was found upon VA examination in 
February 2000.  

With respect to the bilateral knee claim, the veteran's 
service medical records and post service treatment reports 
are silent with respect to complaints of or treatment for 
impairment of either knee.  However, upon VA examination in 
February 2000, the patella on each knee was not smooth.  The 
examiner noted that the patella of each knee was quite rough, 
at 4+ on each side.  The diagnoses included chondromalacia in 
both knees, apparently due to repetitive stress.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Service connection may be 
also granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  The Court has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed 
inservice disease or injury and the present disease or 
injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see 
also Pond v West, 12 Vet. App. 341, 346 (1999).

For veterans who served in the Southwest Asia theater of 
operations during the Persian Gulf War who exhibit objective 
indications of chronic disability manifested by one or more 
specific signs or symptoms, such disability may be service 
connected provided that it became manifest during active 
service in the Southwest Asia theater of operations or to a 
degree of 10 percent or more not later than December 31, 
2001; and provided that the disability cannot be attributed 
to any known clinical diagnosis.  38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317(a)(1).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(2).  Disabilities that have existed for 
6 months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period 
will be considered chronic.  The 6-month period of chronicity 
will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of 
the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(3).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  
38 C.F.R. § 3.317(b).

For purposes of this section, the term "Persian Gulf 
veteran" means a veteran who served on active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War.  The Southwest Asia 
theater of operations includes Iraq, Kuwait, Saudi Arabia, 
the neutral zone between Iraq and Saudi Arabia, Bahrain, 
Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the 
Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, 
and the airspace above these locations.  38 C.F.R. 
§ 3.317(d).

In cases where a veteran applies for service connection under 
38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions of 38 U.S.C.A. 
§§ 1110 and 1131 is nevertheless warranted.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

On July 6, 2001, the Secretary of Veterans Affairs, under the 
relevant statutory authorities, determined that there was no 
basis for establishing a presumption of service connection 
for any illness suffered by Gulf War veterans based on 
exposure to depleted uranium, sarin, pyridostigmine bromide, 
and certain vaccines.  See 66 Fed. Reg. 35702-35710 (July 6, 
2000), and 66 Fed. Reg. 58784-58785 (Nov. 23, 2001).

Under 38 U.S.C.A. § 1154, in the case of any veteran who 
engaged in combat with the enemy in active service during a 
period of war, VA shall accept as sufficient proof of service 
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service.  See Collette v. Brown, 82 F.3d 
389 (Fed.Cir. 1996).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant. See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Equal weight is not accorded to each piece 
of evidence contained in the record; every item of evidence 
does not have the same probative value.

Skin

While service medical records reflect treatment for eczema in 
1991, subsequent service and VA treatment records are silent 
with respect to complaints of or treatment for disorders of 
the skin.  Moreover, upon VA examination in February 2000, 
the veteran's skin was normal upon clinical evaluation.  The 
diagnoses included history of short-term skin problem in 1991 
involving a rash on both feet, cleared with treatment, no 
problem since 1991 and no current problem.  

In the absence of any objective evidence suggesting current 
manifestations of a skin disorder, this claim must be denied.  
Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a present disability.  See 38 U.S.C.A. 
§§ 1110, 1131; and see Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997), it was observed that 38 U.S.C.A. § 1131, as well as 
other relevant statutes, only permitted payment for 
disabilities existing on and after the date of application 
for such disorders.  The Federal Circuit observed that the 
structure of these statutes "provided strong evidence of 
congressional intent to restrict compensation to only 
presently existing conditions," and VA's interpretation of 
the law requiring a present disability for a grant of service 
connection was consistent with the statutory scheme.  
Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998) (holding that VA's interpretation of 
the provisions of 38 U.S.C.A. § 1110 to require evidence of a 
present disability to be consistent with congressional 
intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the 
law limits entitlement for service-related diseases and 
injuries to cases where the underlying in-service incident 
has resulted in a disability).  Simply put, in the absence of 
proof of present disability there can be no valid claim.  As 
there is no competent medical evidence of a current skin 
disorder, the claim must be denied.

Even if the veteran did have a current skin disorder, there 
is still no competent medical evidence which causally relates 
such findings to service, to include as due to an undiagnosed 
illness.  Inasmuch as the evidence on file does not show that 
the veteran has current skin impairment which may be 
associated with service, the Board must conclude that no 
additional development, to include additional medical 
examination or medical opinion, is reasonable based upon the 
facts of this case.  See § 3 of the VCAA (codified as amended 
at 38 U.S.C.A. § 5103A(d)); Hickson v. West, 12 Vet. 
App. 247, 253 (1999), Pond v. West, 12 Vet. App. 341, 346 
(1999).  Accordingly, the Board concludes that further 
development and further expending of VA's resources is not 
warranted.

Knees

Based on the evidence of record, the Board concludes that 
service connection for a bilateral knee disorder, diagnosed 
as bilateral chondromalacia, may not be granted because the 
preponderance of the evidence is against the claim.  

In this regard, although the February 2000 VA examination 
report notes findings of bilateral patellar roughness and 
chondromalacia, on review of the whole record, the Board 
observes that the veteran's service and VA outpatient 
treatment records are negative for complaints of or treatment 
for impairment of either knee.  Accordingly, the Board finds 
that, as there is no evidence that the veteran complained of 
or was treated for a disorder of either knee during service 
or for approximately eight years thereafter, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a bilateral knee 
disorder, diagnosed as bilateral chondromalacia.

As to the claim for service connection for a bilateral knee 
disorder as due to an undiagnosed illness, the Board finds 
that the symptomatology for which the veteran has complained 
has not resulted in a disability which can be said to be 
"undiagnosed."  The provisions of 38 C.F.R. § 3.317 only 
apply to undiagnosed illnesses.  Since there is, of record, 
medical evidence attributing the veteran's bilateral knee 
symptoms to a clinically diagnosed condition, the 
requirements for entitlement to service connection under 
38 C.F.R. § 3.317 are not met and the claim must be denied.

In making these determinations, the Board has considered the 
veteran's contentions as to his skin and bilateral knee 
impairment.  However, he, as a layperson, is only able to 
report on that which he has personal knowledge.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  There is no evidence of 
record that he has specialized medical knowledge to be 
competent to offer medical opinion as to nature or etiology 
of the claimed disabilities.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claims of 
service connection for a skin disorder and a bilateral knee 
disorder, to include as due to undiagnosed illnesses, and 
these claims must be denied.  As the preponderance of the 
evidence is against these claims, the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).





ORDER

Entitlement to service connection for a skin disorder is 
denied.  

Entitlement to service connection for a bilateral knee 
disorder is denied.  


REMAND

With respect to the claims of entitlement to service 
connection for a back disorder and fatigue, there remains a 
lack of clarity as to the nature and etiology of these 
disorders.  

Review of the service medical records shows that the veteran 
was treated for recurrent complaints of low back pain.  
Additionally, upon VA examination in February 2005, X-ray 
testing revealed narrowing of L5-S1 disc space secondary to 
degenerative disc disease.  Upon consideration of the 
foregoing, the RO denied service connection for a low back 
disorder, noting that chronic and recurrent strain which 
preexisted service was not aggravated during service.  
However, the question of whether the claimed disorder was 
incurred in or aggravated during the veteran's period of 
military service is a medical determination which must be 
made from the record, without resort to independent medical 
judgment by the RO.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).

Similarly, while the veteran was not found to have chronic 
fatigue syndrome during the February 2000 VA examination, the 
examiner commented that this disorder was vague, poorly 
described, not accompanied by any physical abnormalities, and 
he was unable to ascribe a specific diagnosis to this 
symptom.  Thus, the question of whether the veteran has 
fatigue symptoms that are chronic in nature but cannot be 
attributed to a known clinical diagnosis has not been 
adequately addressed.  

In this regard, the Board notes that the provisions of 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are quite specific 
as to the circumstances under which service connection may be 
granted on an "undiagnosed illness" basis.  The Board 
regrets that further development, with ensuing delay, is 
necessitated, but the evidence presently of record is not 
adequate to render a determination under the aforementioned 
law and regulation.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The veteran should be afforded a VA 
examination by an appropriate specialist 
to determine the nature and etiology of 
his low back complaints.  His claims 
folder must be made available to the 
examiner for review in connection with 
the examination.  After examining the 
veteran and reviewing the claims file, 
the examiner should offer an opinion as 
to whether it is at least as likely as 
not (50 percent probability or greater) 
that any low back disability, to include 
degenerative disc disease, is related to 
the veteran's period of military service.  
In addition, the examiner is requested to 
provide an opinion as to whether any low 
back disorder which existed prior to 
enlistment was aggravated (a chronic 
worsening of the underlying condition 
versus temporary flare-ups of symptoms) 
as a result of disease or injury 
sustained during service and if so, 
whether such increase in severity was 
beyond the natural progress of the 
disease.  A complete rationale for any 
opinion expressed must be provided.  If 
the examiner is unable to provide the 
requested opinion without resorting to 
speculation, it should be so stated.

2.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of his claimed fatigue.  The 
examiner should review the claims file in 
conjunction with the examination and note 
whether there is a corresponding known 
clinical diagnosis.  If so, the examiner 
should provide an opinion as to whether 
it is at least as likely as not (e.g., a 
50 percent or greater probability) that 
such diagnosis is etiologically related 
to service.  If not, the examiner should 
provide an opinion as to whether the 
symptoms in question are chronic in 
nature, even though not attributable to a 
known clinical diagnosis.  If chronic 
symptoms are not shown, the examiner 
should so state.  A complete rationale 
for any opinion expressed must be 
provided.  If the examiner is unable to 
provide the requested opinion without 
resorting to speculation, it should be so 
stated.

3.  Thereafter, the veteran's claim of 
entitlement to service connection for 
fatigue and a low back disorder, to 
include as due to an undiagnosed illness, 
should be readjudicated.  If the 
determination of these claims remains 
unfavorable, the veteran and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
afforded a reasonable period of time in 
which to respond before this case is 
returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




_______________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


